Name: 2008/499/EC, Euratom: Decision of the European Parliament of 24 April 2007 on the discharge for implementation of the European Union general budget for the financial year 2005, Section III - Commission
 Type: Decision
 Subject Matter: budget;  EU finance;  EU institutions and European civil service
 Date Published: 2008-07-15

 15.7.2008 EN Official Journal of the European Union L 187/23 DECISION OF THE EUROPEAN PARLIAMENT of 24 April 2007 on the discharge for implementation of the European Union general budget for the financial year 2005, Section III  Commission (2008/499/EC, Euratom) THE EUROPEAN PARLIAMENT, having regard to the European Union general budget for the financial year 2005 (1), having regard to the final accounts of the European Communities for the financial year 2005  Volume I  (SEC(2006) 0916  C6-0263/2006, SEC(2006) 0915  C6-0262/2006) (2), having regard to the Commission's annual report to the discharge authority on the follow-up to 2004 discharge Decisions (COM(2006) 0642, COM(2006) 0641), and the Commission staff working paper  Annex to the report from the Commission to the European Parliament on the follow-up to 2004 discharge Decisions (SEC(2006) 1376, SEC(2006) 1377), having regard to the Commission communication to the European Parliament, the Council, the Economic and Social Committee and the Committee of the Regions, entitled Policy Achievements in 2005 (COM(2006) 0124), having regard to the Commission communication entitled Synthesis of the Commission's management achievements in 2005 (COM(2006) 0277), having regard to the Commission's annual report to the discharge authority on internal audits carried out in 2005 (COM(2006) 0279), having regard to the Commission's report on Member States' replies to the Court of Auditors' 2004 annual report (COM(2006) 0184), having regard to the Green Paper on the European Transparency Initiative adopted by the Commission on 3 May 2006(COM(2006) 0194), having regard to Opinion No 2/2004 of the Court of Auditors on the single audit model (and a proposal for a Community internal control framework) (3), having regard to the Commission communication on a roadmap to an integrated internal control framework (COM(2005) 0252), having regard to the Commission's action plan towards an integrated internal control framework (COM(2006) 0009), having regard to the first report on the scoreboard for the application of the Commission action plan towards an integrated internal control framework published on 19 July 2006 (SEC(2006) 1009), having regard to the House of Lords European Union Committee report entitled Financial Management and Fraud in the European Union: Perceptions, Facts and Proposals, which was published on 13 November 2006, having regard to the Court of Auditor's annual report on implementation of the budget for the financial year 2005 (4) and its special reports, each accompanied by the replies of the institutions audited, having regard to the statement of assurance as to the reliability of the accounts and the legality and regularity of the underlying transactions, provided by the Court of Auditors pursuant to Article 248 of the EC Treaty (5), having regard to the Council's Recommendation of 27 February 2007 (5710/2007  C6-0081/2007), having regard to Articles 274, 275 and 276 of the EC Treaty and Articles 179a and 180b of the Euratom Treaty, having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (6), and in particular Articles 145, 146 and 147 thereof, having regard to Opinion No 4/2006 of the Court of Auditors on the draft Council Regulation amending Regulation (EC, Euratom) No 1605/2002 (7), having regard to Rule 70 of and Annex V to its Rules of Procedure, having regard to the report of the Committee on Budgetary Control and the opinions of the other committees concerned (A6-0095/2007), A. whereas under Article 274 of the EC Treaty the Commission implements the budget on its own responsibility, having regard to the principles of sound financial management, 1. Grants the Commission discharge for implementation of the European Union general budget for the financial year 2005; 2. Sets out its observations in the Resolution below; 3. Instructs its President to forward this Decision, and the Resolution that forms an integral part of it, to the Council, the Commission, the Court of Justice, the Court of Auditors and the European Investment Bank, and the national and regional audit institutions of the Member States, and to arrange for their publication in the Official Journal of the European Union (L series). The President Hans-Gert PÃ TTERING The Secretary-General Harald RÃMER (1) OJ L 60, 8.3.2005. (2) OJ C 264, 31.10.2006, p. 1. (3) OJ C 107, 30.4.2004, p. 1. (4) OJ C 263, 31.10.2006, p. 1. (5) OJ C 263, 31.10.2006, p. 10. (6) OJ L 248, 16.9.2002, p. 1. Regulation as amended by Regulation (EC, Euratom) No 1995/2006 (OJ L 390, 30.12.2006, p. 1). (7) OJ C 273, 9.11.2006, p. 2.